 

Exhibit 10.2

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) between CCUR Holdings, Inc., a
Delaware corporation (the “Company”), and WAYNE BARR, JR. (“Consultant”) is
entered into as of February 13, 2018 (the “Effective Date”). The signatories to
this Agreement may be referred to collectively as the “Parties” and individually
as a “Party.”

 

WHEREAS, Consultant is currently a member and Chairman of the Company’s Board of
Directors (the “Board”);

 

WHEREAS, effective on the Effective Date, in addition to service as the Chairman
of the Company’s Board, Consultant desires to serve as the Interim Chief
Executive Officer and President of the Company; and

 

WHEREAS, the Company desires to retain Consultant to serve as the Interim Chief
Executive Officer and President of the Company in addition to his service as the
Chairman of the Company’s Board, subject to the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties, and agreements contained herein, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties agree as follows:

 

1.           Consulting Relationship.

 

(a)          Services. During the Consulting Term (as defined in Section 1(b),
below), Consultant agrees to provide certain advisory and consulting services
(the “Services”) to the Company as reasonably requested by the remaining members
of the Company’s Board of Directors (the “Independent Directors”), which
services shall include identifying, researching and presenting investment
opportunities to the Independent Directors. Consultant agrees to attend such
meetings or calls with the Company representatives, members of the Board, the
Company clients, the Company stockholders, analysts and the media as the Company
may reasonably request for communication and application of his Services.
Consultant shall use his best efforts to accommodate such requests for the
provision of the Services, and shall devote his reasonable time and best
efforts, skill and attention to the performance of the Services, including
travel that is reasonably requested in the performance of such Services.
Consultant shall coordinate the furnishing of the Services with the remaining
members of the Independent Directors in order that such Services can be provided
in such a way as to generally conform to the business schedules and performance
standards of the Company, but the method of performance, place of performance,
hours utilized in such performance, and other details of the manner of
performance of Consultant’s provision of the Services shall be within the sole
control of Consultant.

 

Page 1 of 9

 

 

(b)          Consulting Term and Termination. Unless earlier terminated as
provided herein, the “Consulting Term” shall begin on the Effective Date and
continue until this Agreement is terminated in accordance with this Section
1(b). Each Party may terminate this Agreement for any reason upon thirty (30)
days’ written notice to the other Parties. Upon the termination of the
Consulting Term other than by the Company for Cause, the Company shall have no
further obligations to Consultant pursuant to Section 1(c) below other than
payment for those Services performed prior to the date that the Consulting Term
terminated. Notwithstanding the foregoing, the Company may also terminate this
Agreement immediately (and without prior written notice) for Due Cause. In the
event the Consulting Term is terminated by the Company for Due Cause, all
compensation under Section 1 of this Agreement shall cease immediately. As used
herein, “Due Cause” shall exist in the event that: (i) Consultant commits a
willful serious act, such as (but not limited to) embezzlement, against the
Company intended to enrich himself at the expense of the Company or has been
convicted of a felony, or of a misdemeanor involving moral turpitude; (ii)
Consultant (A) willfully or grossly neglects his duties under this Agreement
hereunder, (B) commits a material violation of the Company’s policies or
procedures, or (C) intentionally fails to observe specific lawful directives or
policies of the Board of Directors; (iii) Consultant undertakes to provide any
chief executive officer certification required under the Sarbanes-Oxley Act of
2002 (the “Sarbanes-Oxley Act”) without taking reasonable and appropriate steps
as outlined by the Company’s audit committee to determine whether the
certification was accurate; or (iv) Consultant fails to fulfill any of his
duties under, or violation of any provision of, the Sarbanes-Oxley Act,
including, but not limited to, failure to establish and administer effectively
systems and controls as outlined by the Company’s audit committee necessary for
compliance with the Sarbanes-Oxley Act.

 

(c)          Consulting Payments. During the Consulting Term, the Company will
pay Consultant a fee, in cash, at a rate of $15,000 per month, payable at the
beginning of each month during the Consulting Term, for all Services performed
during the Consulting Term.

 

(d)          Equity. The Company shall grant Consultant a Non-Qualified Stock
Option, as defined in the Company’s 2011 Amended and Restated Stock Incentive
Plan (the “Stock Plan”), for the purchase of fifteen thousand (15,000) shares of
the Company’s common stock, $.01 par value on the second business day following
the Company’s first earnings release after the Effective Date (the “Granted
Stock Option”), subject to the terms and conditions set forth in the applicable
award agreement. The Granted Stock Option shall vest and become exercisable in
three equal installments on the first three anniversaries of the date of grant.
The Granted Stock Option shall immediately accelerate and become fully vested
upon (i) the effective date of the Company’s termination of Consultant’s service
as Interim CEO and President of the Company under this Agreement, which shall
not include (a) Consultant’s election to terminate this Agreement unless such
termination is in conjunction with or conditioned on the Company’s purchase of a
significant operating asset or a sale or merger of the Company or (b)
termination for Due Cause, or (ii) a “change of control” as defined in the Stock
Plan.

 

(e)          Director Compensation. During the Consulting Term, Consultant shall
not receive any additional cash compensation from the Company for his services
as a director other than as provided in this Agreement. Consultant shall remain
eligible to receive, and shall continue to vest in, all equity compensation
awards in connection with his service as a member and Chairman of the Board
during the Consulting Term.

 

Page 2 of 9

 

 

(f)          Resignation from Directorships. The termination of this Agreement
shall not constitute Consultant’s termination as a member and Chairman of the
Board, unless mutually agreed upon by Consultant and the Board, provided that if
Consultant is terminated by the Company for Due Cause, such termination shall
constitute Consultant’s immediate resignation from any officer, director or
fiduciary position with the Company.

 

(g)          Expenses. During the Consulting Term, Consultant will be entitled
to receive reimbursement by the Company for all reasonable out-of-pocket
expenses incurred by him (in accordance with the policies and procedures
established by the Company), in connection with his performing Services
hereunder. Reimbursements shall be made in accordance with the Company’s normal
expense reimbursement policies and procedures (including timing), and such
reimbursements will be made no later than the last day of Consultant’s taxable
year following the taxable year in which the expense was incurred. The expenses
reimbursed during any taxable year of the Consultant will not affect the
expenses paid by the Company in another taxable year. This right to
reimbursement is not subject to liquidation or exchange for another benefit.

 

(h)          Benefits. In connection with his services hereunder, Consultant
shall not be eligible for or claim any benefits or perquisites that the Company
provides to its employees including, but not limited to, medical, dental and
life insurance coverage, bonuses, paid time off, or stock purchase plan, pension
plan or thrift plan coverage. The Company is not responsible for and shall not
provide workers’ compensation insurance for Consultant or any employees of
Consultant.

 

(i)          Withholding. Consultant acknowledges that he will receive an IRS
Form 1099-MISC from the Company for any compensation provided under this
Agreement. Consultant acknowledges and agrees that (i) the Company is not
required to, and will not, withhold from payments or benefits to be made to
Consultant under this Section 1 any sums for income tax, unemployment insurance,
social security, or any other withholding, or make any contributions on
Consultant’s behalf for unemployment insurance or social security, (ii)
Consultant is solely responsible for the timely payment of all income and other
taxes with respect to the Services performed by Consultant hereunder, and (iii)
Consultant shall be solely responsible for making all applicable tax filings and
remittances with respect to amounts paid to Consultant pursuant to this
Agreement and Consultant shall indemnify and hold harmless the Company for all
claims, damages, costs and liabilities arising from any failure to do so.

 

Page 3 of 9

 

 

2.           Trade Secrets and Other Confidential Information. Except as may be
required in the performance of Consultant’s duties with the Company, or as may
be required by law, Consultant will not, during or after the Consulting Term,
reveal to any person or entity or use any Confidential Information. For purposes
of this Agreement, “Confidential Information” means trade secrets and other
confidential information relating to the business of the Company, that has value
to the Company and is not generally known to its competitors. Confidential
Information includes, but is not limited to, lists of actual or prospective
customers, details of customer contracts, current or anticipated customer
requirements, pricing policies, price lists, business plans, licensing
strategies, operational methods, marketing plans or strategies, product
development techniques, computer software programs (including object code and
source code), data and documentation, data base technologies, systems,
structures and architectures, research and development, financial information,
information regarding recruitment and hiring activities, and personnel
information. Confidential Information includes trade secrets (as defined under
Georgia law) as well as information that does not rise to the level of a trade
secret. However, Confidential Information does not include any data or
information that has been voluntarily disclosed to the public by the Company
(except where such public disclosure has been made by Consultant without
authorization) or that has been independently developed and disclosed by others,
or that otherwise enters the public domain through lawful means. Consultant
understands that Consultant’s obligations as set forth in this Section 2 are in
addition to and not in lieu of any other obligations Consultant may have to
protect Confidential Information (including, but not limited to, obligations
arising under the Company’s policies, ethical rules, and applicable law), and
such obligations will continue for so long as the information in question
continues to constitute Confidential Information. In the event Consultant is
requested or required pursuant to any legal, governmental, or investigatory
proceeding or process or otherwise to disclose any Confidential Information,
Consultant agrees to promptly notify the Company in writing prior to disclosing
any such Confidential Information (unless such notification would be prohibited
by law) so that the Company may seek a protective order or other appropriate
remedy. Consultant agrees to cooperate with the Company to preserve the
confidentiality of such Confidential Information consistent with applicable law
or court order and to use Consultant’s best efforts to limit any such disclosure
to the minimum disclosure necessary to comply with such law or court order.
Notwithstanding the foregoing, Consultant is not prohibited from reporting
possible violations of federal law or regulation to any government agency or
entity or making other disclosures that are protected under whistleblower
provisions of law and Consultant does not need prior authorization to make such
reports or disclosures.

 

3.           Non-disparagement. Consultant agrees not to make, publish or
communicate to any person or entity or in any public forum (including social
media) at any time any defamatory or disparaging remarks, comments, or
statements concerning the Company or its officers, directors, employees, clients
or services.

 

4.           Injunctive Relief. Consultant acknowledges that any breach of his
obligations under Sections 2 and 3 of this Agreement would cause irreparable
harm to the Company, the exact amount of which would be difficult to determine,
and that the remedies at law for any such breach would be inadequate.
Accordingly, Consultant agrees that, in addition to any other remedy that may be
available to the Company, the Company shall be entitled to specific performance
and injunctive and other equitable relief, without posting bond or other
security, to enforce or prevent any violation of such provisions. In any action
for injunctive relief, the prevailing party will be entitled to collect
reasonable attorneys’ fees and other reasonable costs from the non-prevailing
party.

 

5.           Notification to Subsequent Employer. Consultant agrees to notify
any subsequent employer of the existence and terms of the provisions set forth
in Sections 2 through 4 of this Agreement. In addition, Consultant authorizes
the Company to provide a copy of such provisions to third parties, including but
not limited to Consultant’s subsequent, anticipated or possible future
employers.

 

Page 4 of 9

 

 

6.           Defend Trade Secrets Act. Consultant is hereby notified that under
the Defend Trade Secrets Act: (a) no individual will be held criminally or
civilly liable under federal or state trade secret law for disclosure of a trade
secret (as defined in the Economic Espionage Act) that is: (i) made in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and made solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) made in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal so that it is not made public; and (b) an individual who pursues a lawsuit
for retaliation by an employer for reporting a suspected violation of the law
may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual files any
document containing the trade secret under seal, and does not disclose the trade
secret, except as permitted by court order.

 

7.           Notices. All notices, requests, demands, claims, consents and other
communications which are required, permitted or otherwise delivered under this
Agreement shall in every case be in writing and shall be deemed properly served
if: (a) delivered personally, (b) sent by registered or certified mail, in all
such cases with first class postage prepaid, return receipt requested, or (c)
delivered by a recognized overnight courier service to the Parties at the
addresses set forth below:

 

To the Company: CCUR Holdings, Inc.   4375 River Green Parkway, Suite 210  
Duluth, Georgia 30096   Attn: Board of Directors     With a copy to: Andrews
Kurth Kenyon LLP   450 Lexington Avenue   New York, NY 10017   Attn: Paul
Silverstein and Anthony Eppert     To Consultant: Consultant’s address as on
file with the Company

 

or to such other address as shall be furnished in writing by either Party to the
other Party; provided, that such notice or change in address shall be effective
only when actually received by the other Party. The date of service of any such
notices or other communications shall be: (i) the date such notice is personally
delivered, (ii) three business days after the date of mailing if sent by
certified or registered mail, or (iii) one business day after the date of
delivery to the overnight courier if sent by overnight courier.

 

Page 5 of 9

 

 

8.           Arbitration. Any disputes or claims of any kind or nature,
including as to arbitrability under this Agreement, between Consultant and the
Company arising out of, related to, or in connection with any aspect of
Consultant’s engagement by the Company or its termination, including all claims
arising out of this Agreement, and claims for alleged discrimination,
harassment, or retaliation in violation of Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, 42 U.S.C. § 1981, the Age Discrimination in
Employment Act of 1967, the Americans with Disabilities Act of 1990, the Family
and Medical Leave Act of 1993, the Fair Labor Standards Act, the Employee
Retirement Income Security Act of 1974, or any other federal, state, or local
law, shall be settled by final and binding arbitration in Fulton County,
Georgia. Either party may file a written demand for arbitration with the
American Arbitration Association pursuant to its National Rules for the
Resolution of Employment Disputes. The arbitration shall be conducted by a
single neutral arbitrator who is a member of the Bar of the State of Georgia,
has been actively engaged in the practice of law for at least fifteen (15)
years, and has substantial experience in connection with business transactions
and interpretation of contracts. In considering the relevancy, materiality,
discoverability, and admissibility of evidence, the arbitrator shall take into
account, among other things, applicable principles of legal privilege, including
the attorney-client privilege, the work product doctrine, and appropriate
protection of the Company’s confidential information. Upon the request of either
party, the arbitrator’s award shall be written and include findings of fact and
conclusions of law. Judgment on the award rendered by the arbitrator may be
entered by any court having jurisdiction. Any arbitration of any claim by
Consultant may not be joined or consolidated with any other arbitration(s) by or
against the Company, including through class or collective arbitration. The
prevailing party in any such arbitration, or in any action to enforce this
Section 8 or any arbitration award hereunder, shall be entitled to recover that
party’s attendant attorneys’ fees and related expenses from the other party to
the maximum extent permitted by law. The Company shall be responsible for
payment of all mediation and arbitration filing and administrative fees, and all
fees and expenses of the mediator or arbitrators, irrespective of the outcome,
as to any federal statutory claims by Consultant or as may otherwise be required
by law for this Agreement to be enforceable. Notwithstanding any other provision
of this Agreement, the Company may seek temporary, preliminary, or permanent
injunctive relief against the Consultant at any time without resorting to
arbitration. The Parties agree that this Agreement involves interstate commerce
and that this arbitration provision is therefore subject to and governed by the
Federal Arbitration Act.

 

9.           General Provisions.

 

(a)          No Admission of Liability. The Company and its agents expressly
deny that they have any liability to Consultant, and this Agreement is not to be
construed as an admission of any such liability. If this Agreement does not
become effective, it shall be deemed negotiation for settlement purposes only
and will not be admissible or usable for any purpose.

 

(b)          Entire Agreement; Modification. This Agreement sets forth the
entire agreement between the parties regarding the subject matter of this
Agreement, and supersedes and replaces any and all other agreements, written or
oral, express or implied, between the parties concerning the same subject
matter, with the exception of any prior restrictive covenants or invention
assignment agreements between the Parties, which remain in effect. Except as
expressly provided herein, this Agreement will supersede and render null and
void any and all prior agreements between the Parties and their agents and
personnel on the subject of this Agreement. No provision of this Agreement may
be amended, changed, altered, or modified except by mutual written agreement of
Consultant and a duly authorized representative of the Company.

 

(c)          Waiver. No term or condition of this Agreement shall be deemed to
have been waived, nor shall there be an estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.

 

Page 6 of 9

 

 

(d)          Severability. Should any provision of this Agreement be declared or
determined by any court of competent jurisdiction to be unenforceable or invalid
for any reason, the validity of the remaining parts, terms or provisions of this
Agreement shall not be affected thereby and the invalid or unenforceable part,
term or provision shall be deemed not to be a part of this Agreement. In the
event a court of competent jurisdiction determines that any restrictive covenant
set forth in this Agreement is excessive in duration or scope or is otherwise
unreasonable or unenforceable as drafted, it is the intent of the parties that
such restriction be modified to render it enforceable to the maximum extent
permitted by law.

 

(e)          Successors and Assigns. Consultant may not assign this Agreement or
any part hereof, and any purported assignment by Consultant shall be null and
void. This Agreement shall be assignable by the Company. This Agreement shall
inure to the benefit of and be binding upon personal or legal representatives,
executors, administrators, successors, assignees, heirs, distributees, devisees
and legatees.

 

(f)          Survival. Upon termination of the Consulting Term for any reason,
this Agreement shall terminate and the Company shall have no further obligation
to Consultant; provided that the provisions set forth in Sections 2 through 9
shall remain in full force and effect after the termination of this Agreement
for any reason.

 

(g)          Governing Law; Venue. This Agreement shall be deemed to be made in,
and in all respects shall be interpreted, construed, and governed by and in
accordance with the laws of the State of Georgia, irrespective of its choice of
law rules. While it is the intention of the parties that Section 8 of this
Agreement be fully enforced, to the extent any judicial action is required in
aid of Section 8 of this Agreement or otherwise, any such action arising under
or related to this Agreement or Consultant’s engagement by the Company shall be
filed exclusively in the state or federal courts with jurisdiction over Fulton
County, Georgia, and the parties hereby consent to the jurisdiction and venue of
such courts.

 

(h)          Construction. In the event that an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement. As used herein, the phrase “including” means
“including, but not limited to” in each instance. “Or” is used in the inclusive
sense of “and/or”. The headings and captions used in this Agreement are for
convenience of reference only, and shall in no way define, limit, expand, or
otherwise affect the meaning or construction of any provision of this Agreement.

 

(i)          Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, and all of which
together will constitute one document. This Agreement may be signed and
delivered by fax transmission or email, which shall be effective as an original.

 

Page 7 of 9

 

 

(j)          Section 409A. Payments pursuant to this Agreement are intended to
be exempt from Section 409A of the Code and accompanying regulations and other
binding guidance promulgated thereunder (collectively, “Section 409A”), and the
provisions of this Agreement will be administered, interpreted and construed
accordingly. Notwithstanding any other provision in this Agreement to the
contrary, the Company shall have the right, in its sole discretion, to adopt
such amendments to this Agreement or take such other actions (including
amendments and actions with retroactive effect) as it determines is necessary or
appropriate for this Agreement to comply with Section 409A. Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under this Agreement comply with or are exempt from Section 409A and in
no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by Consultant on
account of non-compliance with Section 409A.

 

[SIGNATURES ON NEXT PAGE]

 

Page 8 of 9

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
date(s) indicated below to be effective on the Effective Date.

 

WAYNE BARR, JR.:   CCUR HOLDINGS, INC.:         /s/ Wayne Barr, Jr.   By: /s/
Steven Singer           Date:     Its: Director & Chairman of Compensation Comm.
            Date:  

 

Page 9 of 9

 